EXHIBIT 4.23 AMENDMENT NO. 1 TO PREFERRED SHIP MORTGAGE ON THE WHOLE OF THE BELLE OF ORLEANS (Official Number 1033140) BELLE OF ORLEANS, L.L.C. c/o Peninsula Gaming Partners, LLC 600 Star Brewery Dr., Suite 110 Dubuque, Iowa 52001 Attn:Natalie Schramm IN FAVOR OF U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent 60 Livingston Avenue St. Paul, Minnesota 55107 Attn:Corporate Trust Department Dated February 9, 2011 Discharge Amount: $320,000,000.00 Together With Interest, Expenses, Attorneys’ Fees and Performance of Mortgage Covenants AMENDMENT NO. 1 TO PREFERRED SHIP MORTGAGE BELLE OF ORLEANS, LLC
